NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0693n.06
                          Filed: September 25, 2007

                                            No. 06-4635

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


DANIEL THORNE, JR.; DANIEL THORNE, SR.;                    )
and SHARON THORNE,                                         )
                                                           )        ON APPEAL FROM THE
       Plaintiffs-Appellees,                               )        UNITED STATES DISTRICT
                                                           )        COURT     FOR     THE
v.                                                         )        SOUTHERN DISTRICT OF
                                                           )        OHIO
JOHN LELLES and EDWARD KOROVIC,                            )
Steubenville Police Officers; CITY OF                      )                MEMORANDUM
STEUBENVILLE,                                              )                    OPINION
                                                           )
       Defendants-Appellants.                              )



BEFORE:        SUTTON and McKEAGUE, Circuit Judges; and FORESTER, Senior District
               Judge.*

       PER CURIAM. In this 42 U.S.C. § 1983 action, plaintiffs allege that Steubenville Police

Officers John Lelles and Edward Korovic violated their Fourth-Amendment rights when they seized

Daniel Thorne, Jr. in his family’s backyard, allegedly beat him with a Maglite flashlight, and arrested

him for underage drinking. The defendants moved for summary judgment, asserting that they were

protected from liability under the qualified-immunity doctrine. The district court denied the motion

in part, holding that there were genuine issues of material fact on the plaintiffs’ warrantless-entry,




       *
        The Honorable Karl S. Forester, Senior United States District Judge for the Eastern District
of Kentucky, sitting by designation.
No. 06-4635
Thorne v. Lelles

excessive-force, and false-arrest claims. The defendants filed this interlocutory appeal on the

warrantless-entry and false-arrest claims.

       We affirm in part and reverse in part. Having had the benefit of oral argument and having

carefully considered the record on appeal, we are not persuaded that a lengthy opinion is necessary.

As to the plaintiffs’ warrantless-entry claim against Officer Korovic, we AFFIRM for the reasons

set forth by the district court. Thorne v. Steubenville Police Officer, 463 F. Supp. 2d 760, 771-74,

775-77 (S.D. Ohio 2006). On the plaintiffs’ false-arrest claim against Officer Lelles, we likewise

AFFIRM for the reasons set forth by the district court. Id. at 774-77. As both parties acknowledged

during oral argument, however, there is no evidence in the record that Officer Lelles had any

involvement in the warrantless entry of the plaintiffs’ backyard, nor is there any evidence that Officer

Korovic participated in the arrest of Daniel Thorne, Jr. Accordingly, we REVERSE the judgment

of the district court on those two latter claims and REMAND the case for further proceedings.




                                                 -2-